Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Arguments and amendments filed 5/12/2021 have been examined.
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 have been amended.
In this Office Action, claims 1-20 are currently pending.
This Office Action is Final.

Claim Objections
Claims 2, 10 and 18 are objected to because of the following informalities: 
Claims 2, 10 and 18 similarly recite:

“the OCR operation further comprising rending the digital image as the electronic document in a predefined format that is editable and searchable”;

However, it appears it was Applicant’s intent to rather claim:

“the OCR operation further comprising rendering the digital image as the electronic document in a predefined format that is editable and searchable”.

Appropriate correction is required.




Response to Arguments
As to arguments filed 5/12/2021 have been fully considered regarding the rejection under 35 USC 101, in light of the amended claims the rejection under 35 USC 101 has been withdrawn.

As to arguments regarding the prior art rejection, Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See generally the new references , i.e. Todaka et al., US Pub. No. 2007/0041668A1; of Liang et al., US Pub. No. 2008/0243842 A1; Lee et al., US Pub. No. 2013/0047066A1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al., US Pub. No. 2011/0043652, in view of Todaka et al., US Pub. No. 2007/0041668A1.

As to claim 1 (and substantially similar claim 9 and claim 17), 
King discloses:

A method for scanning a document to detect a source of said document, 
(King [0051] The system passes 110 the query or queries to a search and context analysis component. The system may attempt to identify the document from which the original data
was captured.)

said method comprising:

scanning a document with a scanning device; 
(King teaches a scanning device for scanning documents see [0070] In some examples, the capture device is a portable scanner used to scan text, graphics, or symbols from rendered documents. The portable scanner includes a scanning element that captures text, symbols, graphics, and so on, from rendered documents. In addition to documents that have been printed on paper,; see also [0055] As an example of how the capture device may be used, a reader may capture text from a newspaper article with a camera associated with her mobile device. The text is captured as a bit-mapped image via the camera.)

capturing content from said document 


wherein the document prior to the scanning comprises an input document comprising a hard copy of a physical document provided to the scanning device, 
(King teaches scanning newspapers/”paper originated queries”, i.e. an input hard copy [0055] As an example of how the capture device may be used, a reader may capture text from a newspaper article with a camera associated with her mobile device. The text is captured as a bit-mapped image via the camera; see also [0055] As an example of how the capture device may be used, a reader may capture text from a newspaper article with a camera associated with her mobile device. The text is captured as a bit-mapped image via the camera.; see also [0110] The system may modify an incoming paper originated query or change the way the query is handled in the resulting search, thus distinguishing these paper-originated queries from those coming from queries typed into web browsers and other sources.)

wherein after the scanning of the document, the document comprises a digital document comprising an electronic document 
(King teaches text capture from a document, i.e. scanning text to create electronic/digital document see [0055] As an example of how the capture device may be used, a reader may capture text from a newspaper article with a camera associated with her mobile device. The text is captured as a bit-mapped image via the camera; See also [0558] The system may be used to 

subject to an image processing operation;
(King teaches various image processing operations, i.e. OCR/symbol/font recognition see King [0048] The system, via a recognition component (such as an OCR device, speech recognition device, autocorrelation device, or other techniques described herein) then optionally converts 104 the data into one or more signatures, such as segments of text; see also [0561] Symbols may also aid in the process of extracting information directly from the image. For example, a phone icon next to the phone number on the business card can be recognized to determine the location of the phone number.; see also [0282] In some examples, the system may automatically accumulate or "stitch" together captured images to, for example, generate a composite image of a rendered document that is more likely to uniquely identify a corresponding document than the captured images individually; see also [0301] The process generally has an initial delay until the correct font has been identified.)

displaying the digital document in a graphical user interface for a user upon completion of the scanning of the document or during the scanning of the document with the scanning device
(King [0037] Simply, when a user scans a few words, characters, or regions in a rendered document, the system can retrieve the electronic counterpart document or some part of it, display the electronic counterpart or some part of it; see also [0587] The display 400 includes a text display region 405 and an information display region 410. The text display


automatically searching an electronic network with a search engine 
(King teaches using a search engine query with the captured text [0083] This section and the next discuss the aspects of both the construction of a query originated by a capture from a rendered document, and the search engine that handles such a query.; see also [0128] A search engine may take different actions when it recognizes that a search query originated from a paper document. The engine might handle the query in a way that is more tolerant to the types of errors likely to appear in certain capture methods, for example.)

to determine if there is an exact match or a partial match between said content of said document and search results of the automatic search, 
(King complete/perfect and portion matching i.e. exact or partial matches see [0296] When autocorrelating, complete connected regions that match are of interest. This occurs when characters ( or groups of characters) overlay other instances of the same character ( or group). Complete connected regions that match automatically provide tokenizing of the text into component tokens. As the two copies of the text are slid past each other, the regions where perfect matching occurs (i.e., all pixels in a vertical slice are matched) are noted. When a character/token matches itself, the horizontal extent of this matching ( e.g., the connected matching portion of the text) also matches.)

wherein the search engine is operable to identify search results 
(King teaches search results from search engines/search indices[0019] The system forms a query based on the selected portion of the text, selects an index to search using the query, 

responsive to a query composed of the content contained in the document scanned by the scanning device 
(King teaches using a search engine query with the captured text, i.e. scanned document [0083] This section and the next discuss the aspects of both the construction of a query originated by a capture from a rendered document, and the search engine that handles such a query.; see also [0128] A search engine may take different actions when it recognizes that a search query originated from a paper document. The engine might handle the query in a way that is more tolerant to the types of errors likely to appear in certain capture methods),
after the electronic document has been subject to the image processing operation;
(King teaches process/stitching the captured data and symbol/font recognition i.e. various image processing operations on the electronic document [0561] Symbols may also aid in the process of extracting information directly from the image. For example, a phone icon next to the phone number on the business card can be recognized to determine the location of the phone number.; see also [0282] In some examples, the system may automatically accumulate or "stitch" together captured images to, for example, generate a composite image of a rendered document that is more likely to uniquely identify a corresponding document than the captured images individually; see also [0301] The process generally has an initial delay until the correct font has been identified.; see also [0048] The device may process 102 the captured data, for example to remove artifacts of the capture process, to improve the signal-to-noise ratio, to identify or locate desired information within the data, and so on.).

King does not explicitly disclose:
when an exact match or a partial match is generated as a result of said automatically searching said electronic network with said search engine, presenting a user with at least one option 
through the graphical user interface for retrieving, viewing and printing the search results of said automatic search

however, Todaka discloses:
if an exact match or a partial match is generated as a result of said automatically searching said electronic network with said search engine, presenting a user with at least one option
through the graphical user interface for retrieving, viewing and printing search results of said automatic search
(Todaka [0085] When the user presses the "Search Start" button, the main unit 1001 issues an instruction of "Keyword Search via OCR" to the document management system 1005. The document management system 1005 executes the search and returns the result to the main unit 1001. Upon receiving the search result, the main unit 1001 displays the search result
on a display window 6025. The display window 6025 displays a list of information such as document names, coincidence rates (similarities), update dates, and storage locations. The user is able to select desired document data on the display window 6025 and execute an operation such as printing or transmission.; see also Fig. 4 UI control manager;
see also [0082] When the user presses the "eSearch Start" button, the main unit 1001 issues an instruction of "Image Search" to the document management system 1005. The document
management system 1005 executes the search and returns the result to the main unit 1001. Upon receiving the search result, the main unit 1001 displays it on a display window 6015. The display window 6015 displays a list of information such as document names, coincidence rates 
See also [0081] In this embodiment, the user is able to select a plurality of image data as search keys. In this case, the user is able to select whether to search by AND of the plurality of image
data, or OR of the plurality of image data.; and [0084] the user is able to select whether to search by AND of the plurality of keywords, or OR of the plurality of keywords.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply using a display window to execute an operation such as printing or transmission after a search as taught by Todaka since it was known in the art that scanning devices provide for a user to be able to select desired document data on the display window 
and execute an operation such as printing or transmission, which allows for a the user is able to easily and simply designate or input the image data serving as a search key, resulting in an increase in convenience for the user. (Todaka [0082, 0100]).



As to claim 2, King discloses the method of claim 1, wherein the scanning of the
document with the scanning device and the capturing of the content from
the document, further comprise:

receiving a digital input of the input document;
(King teaches various types of “digital input” [0357] and for the system to open the electronic counterpart in a software package that is able to display or edit it, and cause that package to scroll to and highlight the scanned text; see also [0345] If the digital source of the rendered document is found, the OS may have a standard action that it will take when that particular 

producing a digital image based on the digital input of the input document;
(King [0281] the system may automatically accumulate or "stitch" together captured images to, for example, generate a composite image of a rendered document that is more likely to uniquely identify a corresponding document than the captured images individually.)

converting the digital document into a binary form;
(King [0055] As an example of how the capture device may be used, a reader may capture text from a newspaper article with a camera associated with her mobile device. The text is captured
as a bit-mapped image via the camera. The logic stores the bit-mapped image in memory and time stamps the image)

removing all lines from the digital image;
(King [0244] Additional factors that may be considered during the identification and extraction of text include: [0245] Lines;
See also [0243] Several factors may go into the Identification and
Extraction processes….[0243] As another example, the system may identify the periodicity or repetition of characteristics of potential text within a captured image, such as stroke edges, the presence of horizontal and/or vertical strokes, baselines, height lines, angles between dominant vertical lines and baselines)

performing an OCR (Optical Character Recognition) operation of text and other images contained in the digital image of the scanned document, 

recognition device, autocorrelation device, or other techniques described herein) then optionally
converts 104 the data into one or more signatures, such as segments of text, text offsets, or
other symbols or characters; see also [0055] The logic also performs optical character
recognition (OCR), and converts the image to text. The system uploads the text to an index of
content associated with the newspaper, and identifies and retrieves an electronic counterpart for
the article.)

the OCR operation further comprising rending the digital image as the electronic document in a predefined format 
(King [0589] Referring to FIG. 4, text display region 405 includes a first sentence 480 that the user has provided.; see also [0052] The access service 122 may enforce authentication, security or payments for documents, or may provide other services, such as conversion of the document into a desired format or language, among other things;
See also King [0281] the system may automatically accumulate or "stitch" together captured images to, for example, generate a composite image of a rendered document that is more likely to uniquely identify a corresponding document than the captured images individually)

that is editable and searchable (King [0582] The inventors recognize that it would be useful,
during the writing, editing, reviewing, and/or capturing of material by a person, to automatically provide information that the person may consider helpful in completing the task).


As to claim 8, King discloses the method of claim 1 further comprising allowing a user to edit said content of said document through said graphical user Interface after said document is scanned and prior to automatically searching said electronic network to determine if there is an 
(see King [0585] Thus, the system automatically provides the user with content associated with and possibly relevant to the subject matter of the provided text, such as a topic about which the user is writing, editing, and/or reviewing. The system does so without requiring the user to create a query, specify an appropriate body of information to search, or expressly request that a search be performed, each of which would otherwise require action by the user and potentially
impede the user's writing, editing, and/or reviewing process.; 
see also [0411] The precise bounds of the captured text may be modified, for example to select whole words, sentences or paragraphs around the captured text. (Section 11.3.2)
[0412] The user may be given the option to copy the capture text to the clipboard or perform other standard operating system or application-specific operations upon it.;
See also [0356] 11.3.1. Interface to Find Particular Text Content [0357] A typical use of the system may be for the user to capture an area of a paper document, and for the system to
open the electronic counterpart in a software package that is able to display or edit it, and cause that package to scroll to and highlight the scanned text (Section 12.2.1 ).;
see also [0583] The system automatically provides relevant information in response to text provided by a user that the system can observe, such as provided by the user typing. The system monitors text the user provides and automatically selects a portion of the text. The system forms a query based on the selected portion of the text, selects an index to search using the query, transmits the query to the selected index, and receives search results that are relevant to the query).

Referring to claim 10, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 10.


therefore, the arguments above regarding claim 8 are also applicable to claim 16.

Referring to claim 18, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 18.


Claims 3, 5, 11, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
King et al., US Pub. No. 2011/0043652, in view of Todaka et al., US Pub. No. 2007/0041668A1, in view of Henry et al., US Pub. No. 2004/0052433A1.

As to claim 3, King/Tadoka do not disclose:
wherein said at least one option for retrieving, viewing and printing search results of said automatic search, comprises:
allowing a user to request that at least one URL associated with said results of said automatic search be sent by email to an email address associated with said user;

However, Henry discloses, under the rationale above, the method of claim 1 wherein said at least one option for retrieving, viewing and printing search results of said automatic search, comprises:
allowing a user to request that at least one URL associated with said results of said automatic search be sent by email to an email address associated with said user 
(Henry [0053] At block 618, research results corresponding to the phrase list and to the selected phrase list are received. The research results can include electronic documents, titles of the electronic documents ( or other document identifying information), Web pages, a list of Web links, and/or any combination and format of electronic information.; see also [0054] Alternatively, 
See also [0017] A multifunction device, as the name implies, is a device for multiple functions which are related to, but not limited to, printing, copying, scanning, to include image acquisition and text recognition, sending and receiving faxes, print media handling, and/or data communication, either by print media or electronic media, such as email or electronic fax.;
And [0024] Multifunction device 100 also includes a control panel and menu browser 124, and a display panel 126. The control panel and menu browser 124 allows a user of multifunction device 100 to navigate the device's menu structure. Control panel 124 can include indicators and/or a series of buttons, switches, or other selectable controls that are manipulated by a user of the multifunction device. Display panel 126 is a graphical display that provides
information regarding the status of multifunction device 100 and the current options available to a user through the menu structure).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply transmitting research results that correspond to the scanned document text as taught by Henry since it was known in the art that scanning devices provide for an individual wanting to research and locate information related to a document a device that can scan the document with a scanning or multifunction device and receive research results that correspond to the document text where the research results can include Web (e.g., World Wide Web) pages, a list of Web links, and/or any number of other types of electronic documents from any number of sources where the electronic document, the phrase lists, and/or the research results are emailed to a computing device, such as a designated email recipient (Henry [0013, 0054]).


if said exact match or said partial match is generated, allowing a user to request that at least one URL associated with said results of said automatic search be sent by email to an email address associated with said user 
(Henry [0053] At block 618, research results corresponding to the phrase list and to the selected phrase list are received. The research results can include electronic documents, titles of the electronic documents ( or other document identifying information), Web pages, a list of Web links, and/or any combination and format of electronic information.; see also [0054] Alternatively, or in addition, the electronic document, the phrase lists, and/or the research results are emailed to a computing device, such as a designated email recipient, at block 628;
See also [0017] A multifunction device, as the name implies, is a device for multiple functions which are related to, but not limited to, printing, copying, scanning, to include image acquisition and text recognition, sending and receiving faxes, print media handling, and/or data communication, either by print media or electronic media, such as email or electronic fax.;
And [0024] Multifunction device 100 also includes a control panel and menu browser 124, and a display panel 126. The control panel and menu browser 124 allows a user of multifunction device 100 to navigate the device's menu structure. Control panel 124 can include indicators and/or a series of buttons, switches, or other selectable controls that are manipulated by a user of the multifunction device. Display panel 126 is a graphical display that provides
information regarding the status of multifunction device 100 and the current options available to a user through the menu structure).

Referring to claim 11, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 11.

Referring to claim 13, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 13.

Referring to claim 19, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 19.

Claims 4, 6, 12, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
King et al., US Pub. No. 2011/0043652, in view of Todaka et al., US Pub. No. 2007/0041668A1, in view of Liang et al., US Pub. No. 2008/0243842 A1.
 
As to claim 4, King/Todaka do not disclose:
wherein said at least one option
presented through the graphical user interface for retrieving, viewing and printing search results of said automatic search, comprises:
when a user possesses only a portion of a matched document contained in said results of said automatic search, permitting said user to select a remainder of content of said matched document from an online source contained in said results of said automatic search;

However, Liang discloses the method of claim 1 wherein said at least one option
presented through the graphical user interface for retrieving, viewing and printing search results of said automatic search, comprises:
when a user possesses only a portion of a matched document contained in said results of said automatic search, permitting said user to select a remainder of content of said matched document from an online source contained in said results of said automatic search 

Excel, ASCII, or OCRed ASCII documents.; and [0043] In addition at 220, the summary and token representation of search results along with results of document services performed that are related thereto are delivered to a specified output device 110. The results are provided in a form that allows a user to review the search results and perform desired functions therewith such as editing or printing an original electronic document of a hardcopy input document using device 104.;
See also [0033] FIG. 2 is a flow diagram that sets forth the general steps performed by the electronic search system 108 for locating and identifying output documents similar to an input
document 202, which may be received from any one of the input devices 102.;
see also [0045] The results may be delivered to any number of output devices or mediums such as a user interface or as email or as hardcopy by forwarding the results to a printer, an archive, or a fax machine.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply recovering incomplete documents as taught by Liang since it was known in the art that document management/scanning devices are adapted to recover desired results with complete or incomplete representations of the desired results ( e.g., pages of the input document missing, or portions of the input document blanked out) where original electronic documents may be recovered from complete or incomplete HTML, Microsoft Word, PDF, PowerPoint, Excel, ASCII, or OCRed ASCII documents  (Liang [0032]).



the method of claim 1 wherein said at least one option presented through the graphical user interface for retrieving, viewing and printing search results of said automatic search, comprises:
when said exact match or said partial match is generated, allowing a user to request that content associated with said results of said automatic search be automatically downloaded for said user 
(Liang [0096] Once parameters specified through the interface 706 by a user, the search is run and results are displayed at 736, or alternatively, printed, faxed, stored, and/or emailed to destinations specified by the user.; see also [0037] In addition at 212, the results of the search are stored in document store 130 by search module 128 and analyzed by results analyzer 128. In the event the results do not prove sufficient in number and/or quality for the type results desired, the acts of developing a query using the best keywords and carrying out the search are repeated until the results prove sufficient or the search is terminated. Details of the acts performed at 212 is set forth in FIG. 4 and described below in section C.).

Referring to claim 12, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 12.

Referring to claim 14, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 14.

Referring to claim 20, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 20.



Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
King et al., US Pub. No. 2011/0043652, in view of Todaka et al., US Pub. No. 2007/0041668A1, in view of Lee et al., US Pub. No. 2013/0047066A1.

As to claim 7, King/Tadoka do not disclose:
wherein said at least one option presented through the graphical user interface for retrieving, viewing and printing search results of said automatic search, comprises:
allowing a user to annotate said scanned document through the
graphical user interface with at least one URL contained in said search results;

However, Lee discloses:
discloses the method of claim 1 wherein said at least one option presented through the graphical user interface for retrieving, viewing and printing search results of said automatic search, comprises:
allowing a user to annotate said scanned document through the graphical user interface with at least one URL contained in said search results 
(Lee [0140] From a user's perspective, one optionally is interacting with the data
analyzer 203 via a user interface, e.g., looking at a directory and/or search view 1001 in order to locate, edit, or annotate a document. ; 
see also [0042] One or more embodiments of the present invention provide for at least one analyzer to at least one of manage, traverse, search, view, report and edit, via the at least one
manager, the at least one document and the at least one annotation associated therewith.
[0043] Optionally, the at least one manager associates at least one reference with at least one of the at least one document and the at least one annotation, the at least one reference
being to at least one of: an element in the document, an element in an other document, a URL, and a file.;

see also [0065] FIG. 5 is a user interface illustrating an example of annotation for an intellectual property document, according to one or more embodiments of the present invention.
[0066] FIG. 6 is a user interface illustrating an example of an additional window for linking a selected document to another intellectual property document, according to one or
more embodiments of the present invention.;
see also [0016] a document annotating system includes an annotation component to determine, responsive to at least one user, at least one annotation to be applied to at least one document, including a selection resource to select at least a portion of the at least one document and to associate the at least one annotation therewith, and a mark-up resource to at least one of add and edit the at least one annotation.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply annotations as taught by Lee since it was known in the art that document management systems provide for at least one analyzer to at least one of manage,
traverse, search, view, report and edit, via the at least one manager, the at least one document and the at least one annotation associated therewith and a document annotating system
includes an annotation component to determine, responsive to at least one user, at least one annotation to be applied to at least one document, including a selection resource to select at least a portion of the at least one document and to associate the at least one annotation therewith, and a mark-up resource to at least one of add and edit the at least one annotation. (Lee [0016, 0042]).


therefore, the arguments above regarding claim 7 are also applicable to claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        6/22/2021